Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 1 of 7 PageID: 8835



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  CELGENE CORPORATION,                                Civil Action No. 17-3159 (ES) (MAH)

                Plaintiff,                                  NOTICE OF CONSENT
                                                             MOTION TO SEAL
         v.
                                                               DOCUMENT FILED
  PAR PHARMACEUTICAL, INC., PAR                                ELECTRONICALLY
  PHARMACEUTICAL COMPANIES, INC.,
  and TEVA PHARMACEUTICALS USA, INC.,                    Return Date: December 3, 2018
                        Defendants.

  CELGENE CORPORATION,                                Civil Action No. 17-3387 (ES) (MAH)
                Plaintiff,

         v.

  HETERO LABS LIMITED, HETERO LABS
  LIMITED UNIT-V, HETERO DRUGS
  LIMITED, HETERO USA, INC.,
  AUROBINDO PHARMA LIMITED,
  AUROBINDO PHARMA USA, INC.,
  AUROLIFE PHARMA LLC, EUGIA
  PHARMA SPECIALTIES LIMITED,
  APOTEX INC., APOTEX CORP., MYLAN
  PHARMACEUTICALS, INC., MYLAN INC.,
  MYLAN, N.V., and BRECKENRIDGE
  PHARMACEUTICAL, INC.,
                        Defendants.

 TO:    All counsel of record

        PLEASE TAKE NOTICE that on December 3, 2018 at 10:00 a.m., or as soon thereafter

 as counsel may be heard, Defendants Teva Pharmaceuticals USA, Inc., Hetero Labs Limited,

 Hetero Labs Limited Unit-V, Hetero Drugs Limited, Hetero USA, Inc., Aurobindo Pharma

 Limited, Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, Eugia Pharma Specialties Limited,

 Apotex Inc., Apotex Corp., Mylan Pharmaceuticals Inc., Mylan Inc., Mylan N.V. and

 Breckenridge Pharmaceutical, Inc. (collectively “Defendants”) shall appear before the Honorable
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 2 of 7 PageID: 8836



 Michael A. Hammer, U.S.M.J., at the Martin Luther King, Jr. Federal Building and Courthouse,

 50 Walnut Street, Newark, New Jersey 07102, and shall move this Court, pursuant to Local Civil

 Rule 5.3(c), for an Order permanently sealing portions of the following, which were filed under

 temporary seal:

        (1) Defendants’ September 6, 2018 Letter Application Requesting Leave to Amend Non-

 Infringement Contentions (and exhibits thereto) (Dkt. No. 103 in Civil Action No. 17-3159; Dkt.

 No. 216 in Civil Action No. 17-3387);

        (2) Plaintiff’s October 4, 2018 Letter in Opposition to Defendants’ Request for Leave to

 Amend Non-Infringement Contentions (and exhibits thereto) (Dkt. No. 108 in Civil Action No. 17-

 3159; Dkt. No. 226 in Civil Action No. 17-3387); and

        (3) Defendants’ October 11, 2018 Reply Letter in further support of their Request for Leave

 to Amend Non-Infringement Contentions (Dkt. No. 110 in Civil Action No. 17-3159; Dkt. No. 229

 in Civil Action No. 17-3387).

        PLEASE TAKE FURTHER NOTICE that in support of the Motion, Defendants shall

 rely upon the Declarations of Liza M. Walsh, Gurpreet Singh Walia, Roshan P. Shrestha, Robert

 J. Fettweis and Vinny Lee, and the accompanying Index. A proposed form of Order, including

 Proposed Findings of Fact and Conclusions of Law, is also submitted for the Court’s consideration.

        PLEASE TAKE FURTHER NOTICE that plaintiff Celgene Corporation does not

 oppose the relief requested by Defendants’ and instead consents to the same.

        PLEASE TAKE FURTHER NOTICE that the proposed redacted versions of the above

 materials have been filed under Dkt. Nos. 111, 112 and 114 in Civil Action No. 17-3159, and Dkt.

 Nos. 231, 237 and 239 in Civil Action No. 17-3387, respectively.




                                               2
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 3 of 7 PageID: 8837



   Dated: November 1, 2018               Respectfully submitted,


                                         s/ Robert J. Fettweis
                                         Robert J. Fettweis
                                         FLEMING RUVOLDT PLLC
                                         250 Moonachie Road
                                         Moonachie, NJ 07074
                                         Telephone: (201) 518-7878
                                         rfettweis@flemingruvoldt.com

                                         C. Kyle Musgrove
                                         John W. Bateman
                                         Yifang Zhao
                                         HAYNES & BOONE, LLP
                                         800 17th St. NW, Suite 500
                                         Washington, D.C. 20006
                                         Telephone: (202) 654-4500
                                         kyle.musgrove@haynesboone.com
                                         john.bateman@haynesboone.com
                                         eva.zhao@haynesboone.com

                                         Bruce D. DeRenzi, Esq.
                                         BRECKENRIDGE PHARMACEUTICAL,
                                         INC.
                                         60 East 42nd Street, Suite 2410
                                         New York, NY 10165
                                         Telephone: (646) 448-1308
                                         bderenzi@bpirx.com


                                         Attorneys for Defendant Breckenridge
                                         Pharmaceutical, Inc


                                         /s Liza M. Walsh___________________
                                         Liza M. Walsh
                                         Christine I. Gannon
                                         Eleonore Ofosu-Antwi
                                         WALSH PIZZI O’REILLY FALANGA LLP
                                         One Riverfront Plaza
                                         1037 Raymond Boulevard, Suite 600
                                         Newark, N.J. 07102
                                         Tel.: (973) 757-1100

                                         Jay P. Lefkowitz
                                         Jeanna M. Wacker
                                         Christopher T. Jagoe

                                     3
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 4 of 7 PageID: 8838



                                         Mark C. McLennan
                                         KIRKLAND & ELLIS LLP
                                         601 Lexington Avenue New York, NY 10022
                                         Tel.: (212) 446-4800
                                         lefkowitz@kirkland.com
                                         jeanna.wacker@kirkland.com

                                         Kristen P.L. Reichenbach
                                         KIRKLAND & ELLIS LLP
                                         555 California Street
                                         San Francisco, CA 94104
                                         Tel.: (415) 439-1400
                                         kristen.reichenbach@kirkland.com

                                         Attorneys for Defendant
                                         Teva Pharmaceuticals USA, Inc.


                                         /s Melissa Flax_______________________
                                         Melissa Flax
                                         Michael Cross
                                         CARELLA, BYRNE, CECCHI, OLSTEIN,
                                           BRODY & AGNELLO, P.C.
                                         5 Becker Farm Road
                                         Roseland, NJ 07068
                                         973-994-1700
                                         mflax@carellabyrne.com
                                         mcross@carellabyrne.com

                                         Andrew M. Alul
                                         Richard T. Ruzich
                                         Stephen R. Auten
                                         Brian P. Murray
                                         Roshan P. Shrestha, Ph.D.
                                         TAFT STETTINIUS & HOLLISTER LLP
                                         111 East Wacker Drive
                                         Suite 2800
                                         Chicago, IL 60601
                                         312-527-4000
                                         aalul@taftlaw.com
                                         sauten@taftlaw.com
                                         rruzich@taftlaw.com
                                         bmurray@taftlaw.com
                                         rshrestha@taftlaw.com

                                         Attorneys for Defendants
                                         Apotex Inc. and Apotex Corp.



                                     4
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 5 of 7 PageID: 8839



                                         /s Melissa Flax_______________________
                                         Melissa E. Flax
                                         Michael Cross
                                         CARELLA, BYRNE, CECCHI, OLSTEIN,
                                         BRODY & AGNELLO, P.C.
                                         5 Becker Farm Road
                                         Roseland, NJ 07068-1739
                                         973-994-1700
                                         mflax@carellabyrne.com
                                         mcross@carellabyrne.com

                                         Stephen R. Auten
                                         Andrew M. Alul
                                         Richard T. Ruzich
                                         Brian P. Murray
                                         Roshan P. Shrestha, Ph.D.
                                         TAFT STETTINIUS & HOLLISTER LLP
                                         111 East Wacker Drive
                                         Suite 2800
                                         Chicago, IL 60601
                                         312-527-4000
                                         sauten@taftlaw.com
                                         aalul@taftlaw.com
                                         rruzich@taftlaw.com
                                         bmurray@taftlaw.com
                                         rshrestha@taftlaw.com

                                         Attorneys for Defendants
                                         Hetero Labs Limited, Hetero Labs Limited
                                         Unit-V, Hetero Drugs Limited, and Hetero
                                         USA, Inc.


                                         /s Gurpreet Singh Walia
                                         Gurpreet Singh Walia, M.D.
                                         FisherBroyles, LLP
                                         100 Duffy Avenue, Suite 510
                                         Hicksville, NY 11801
                                         (516) 996-1100
                                         gurpreet.walia@fisherbroyles.com

                                         Joseph Schramm, III
                                         FisherBroyles, LLP
                                         100 Overlook Center, Second Floor
                                         Princeton, NJ 08540
                                          (856) 733-0220
                                         joseph.schramm@fisherbroyles.com



                                     5
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 6 of 7 PageID: 8840



                                         Gongjun (Gary) Ji
                                         FisherBroyles, LLP
                                         445 Park Avenue, Ninth Floor
                                         New York, NY 10022
                                          (917) 733-3963
                                         gary.ji@fisherbroyles.com

                                         Gregory D. Miller
                                         Jenna Z. Gabay
                                         RIVKIN RADLER LLP
                                         21 Main Street, Suite 158
                                         Court Plaza South- West Wing
                                         Hackensack, NJ 07601
                                         (201) 287-2460
                                         gregory.miller@rivkin.com

                                         Attorneys for Defendants
                                         Aurobindo Pharma Limited, Aurobindo
                                         Pharma USA, Inc., Aurolife Pharma LLC, and
                                         Eugia Pharma Specialties Limited


                                         /s Jakob B. Halpern___________________
                                         Arnold B. Calmann (ACalmann@saiber.com)
                                         Jakob B. Halpern (JHalpern@saiber.com)
                                         Monvan Hu (MHu@saiber.com)
                                         SAIBER LLC
                                         One Gateway Center, Suite 1000
                                         Newark, New Jersey 07102
                                         Telephone: (973) 622-3333

                                         Tung-On Kong (tkong@wsgr.com)
                                         Kristina Hanson (thanson@wsgr.com)
                                         WILSON SONSINI GOODRICH & ROSATI P.C.
                                         One Market Street
                                         Spear Tower, Suite 3300
                                         San Francisco, CA 94105
                                         Telephone: (415) 947-2000

                                         Elham Firouzi Steiner (esteiner@wsgr.com)
                                         Nathan Scharn (nschanrn@wsgr.com)
                                         Sarah Siedlak (ssiedlak@wsgr.com)
                                         WILSON SONSINI GOODRICH & ROSATI P.C.
                                         12235 El Camino Real
                                         San Diego, California 92130
                                         Telephone: (858) 350-2300




                                     6
Case 2:17-cv-03387-ES-MAH Document 241 Filed 11/01/18 Page 7 of 7 PageID: 8841



                                         Attorneys for Defendants
                                         Mylan Pharmaceuticals Inc., Mylan N.V., and
                                         Mylan Inc.




                                     7
